DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 2/19/2020.
• Claims 1-20 are currently pending. 

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 2/21/2020, 3/9/2020, 4/9/2020, 5/15/2020, 7/14/2020, 2/18/2021, 11/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 10-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee et al (US 20180018322).
	Regarding claim 1, Mukherjee discloses a method of converting natural language text in financial documents to mathematical operations (figs. 3-5) for a financial management program (par. 51), the method performed by one or more processors of a computing device and comprising: obtaining a first segment of computer readable text associated with a text capture in a financial document (text capture in financial document, figs. 3-5, pars. 56-59); parsing only a portion (parsing portion of financial document, figs. 3-5) of the first segment to generate a parsed segment; determining translation information associated with the parsed segment (abstract, pars. 63) to translate the parsed segment; storing (figs. 3-5) the parsed segment and the translation information in a data structure in memory; translating the parsed segment (figs. 3-5) in the data structure based on the translation information; and outputting one or more computer readable mathematical operations (outputting mathematical operations based upon the parsed portion of the financial document, pars. 15, 41, 64) corresponding to the translated segment.

Regarding claim 2, Mukherjee further discloses the method of claim 1, further comprising: capturing an image of text in the financial document (figs. 3-5); identifying text in the image (figs.3-5); converting the text to computer readable text (figs. 3-5) ; and segmenting the computer readable text into one or more segments (portions of financial document, pars. 85-88) including the first segment.

Regarding claim 3, Mukherjee further discloses the method of claim 1, further comprising: tokenizing (tokens, par. 12, 129) the first segment into a plurality of n-grams; and lemmatizing (see claim 3) one or more n-grams of the plurality of n-grams based on a lexicon.

Regarding claim 4, Mukherjee further discloses the method of claim 3, wherein parsing includes: analyzing each of the plurality of n-grams (words, pars. 129) in order in the first segment to identify one or more n-grams associated with one or more operators for executable calculations (par. 82); and for each of the one or more identified n-grams: associating one or more n-grams neighboring the identified n-gram with an executable calculation; and bracketing (figs. 4-5) the one or more associated n-grams with the identified n-gram.

Regarding claim 10, Mukherjee further discloses the method of claim 4, further comprising preventing further parsing and translating of a subset of consecutive n-grams in the first segment, wherein parsing includes determining that the subset (subsets, par. 41) of consecutive n-grams are not associated with any executable calculation.

Regarding claim 11, Mukherjee further discloses the method of claim 1, further comprising: obtaining a second segment (portions of document, pars. 85-88) of computer readable text associated with the text capture in the financial document; determining that no n-grams of the second segment are associated with any executable calculation; and preventing further processing of the second segment in response to determining that no n-grams of the second segment (portions of documents, pars. 85-88) are associated with any executable calculation.
Regarding claim 12, Mukherjee further discloses the method of claim 1, further comprising executing the outputted one or more computer readable mathematical operations during execution of a financial management program (pars. 86-87).

Regarding claim 13, Mukherjee further discloses the method of claim 12, wherein: the financial management program includes a tax preparation application; and the financial document is a tax form or instructions associated with the tax form (par. 8).

Regarding claims 14-16, 20 recite limitations that are similar and in the same scope of invention as to those in claims 1-4, 10-13 above and/or combination thereof; therefore, claims 14-16, 20 are rejected for the same rejection rationale/basis as described in claims 1-4, 10-13 and/or combination thereof.

Allowable Subject Matter
Claims 5-9, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art of record fails to teach and/or suggest limitations/features as cited in claim 5 or 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674